 



Exhibit 10.109
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
SUPPLY AGREEMENT
     This Supply Agreement (“Agreement”) is dated as of the 4th day of
September, 2003 by and between Andrx Pharmaceuticals, Inc., a Florida
Corporation (“hereinafter referred to as “ANDRX”) with offices located at 4955
Orange Dr., Davie, FL, 33314 and Pfizer Inc., a Delaware corporation
(hereinafter referred to as “PFIZER”), with offices located at 235 East 42nd
Street, New York, New York l0017-5755.
     WHEREAS, ANDRX, and/or certain of its Affiliates, have filed with the FDA
two Abbreviated New Drug Applications, ANDA Nos. 76-159 and 76-621, seeking
approval to engage in the commercial manufacture, use, offer for sale and sale
of Glipizide Extended-release Tablets in 10 mg dosage strength (ANDA
No. 76-159), and in 5 mg and 2.5 mg dosage strengths (ANDA No. 76-621)
(collectively, “ANDRX ANDA Products”); and
     WHEREAS, ANDRX and certain of its Affiliates have entered into a Settlement
Agreement with PFIZER and ALZA CORPORATION pursuant to which PFIZER and ANDRX
are entering into this Agreement, which provides that ANDRX, for the term stated
herein, may market, sell, and distribute on a non-exclusive basis (except as
hereinafter provided) the Products (as hereinafter defined) for PFIZER.
     NOW, THEREFORE, in consideration of the premises set forth and covenants
exchanged herein and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, ANDRX and PFIZER intending to be
legally bound agree as follows:

 



--------------------------------------------------------------------------------



 



I.   DEFINITIONS

  1.1   “Affiliate(s)” shall mean any corporation, association, company,
organization or other entity that directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
ANDRX or PFIZER, as the case may be. For purposes of this definition, control
means the ability, directly or indirectly, through ownership of securities, by
agreement, or by any other method, to direct more than fifty percent (50%) of
the outstanding equity votes of any entity, whether or not represented by
securities, or to otherwise control the management decisions of any entity.    
1.2   “Agreement” shall have the meaning set forth in the first sentence hereof.
    1.3   “Alza/Pfizer License Agreement” shall mean the Development and U.S.
License Agreement dated November 5, 1993 between ALZA CORPORATION and PFIZER
INC.     1.4   “ANDRX” shall have the meaning set forth in the first sentence
hereof.     1.5   “ANDRX Activities” shall have the meaning set forth in
Section 8.1 hereof.     1.6   “ANDRX ANDA Products” shall have the meaning
specified in the first recital.     1.7   “cGMPs” shall mean Current Good
Manufacturing Practices as defined in 21 CFR §210 et seq., as amended from time
to time.     1.8   “Calendar Quarter” shall mean those three (3) month periods
beginning on January 1, April 1, July 1, and October 1.     1.9   “COA” shall
have the meaning set forth in Section 5.1 hereof.

 
[***] Confidential Treatment Requested.

2



--------------------------------------------------------------------------------



 



  1.10   “Commencement Date” shall mean January 1, 2004 or such earlier date as
ANDRX receives FDA approval for a product described in either its ANDA
No. 76-159 or its ANDA No. 76-621; provided, however, that in no event shall the
Commencement Date be earlier than November 25, 2003.     1.11   “Commercially
Reasonable Efforts” shall mean that degree of effort, expertise and resources
that a person of ordinary skill, ability and experience in the matters addressed
herein would utilize and otherwise apply with respect to fulfilling the
obligations assumed hereunder.     1.12   “Confidential Information” shall have
the meaning set forth in Section 9.1 hereof.     1.13   “FDA” shall mean the
Food and Drug Administration of the United States.     1.14   “FFDCA” shall mean
the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C. §301 et seq., and
any related federal and/or state law or regulation pertaining to the safety,
effectiveness, adulteration, misbranding, mishandling, packaging, labeling or
storage of pharmaceutical ingredients, finished pharmaceutical products, and/or
medical devices that may be applicable to the Product during the term of this
Agreement.     1.15   “Firm Order” shall mean a firm, binding, written order for
Product to be manufactured by PFIZER, specifying quantities and delivery
schedules for each Product. Firm Orders must be in full lot size quantities as
described in Exhibit A.     1.16   “GAAP” means generally accepted accounting
principles in the United States of America, consistently applied.

 
[***] Confidential Treatment Requested.

3



--------------------------------------------------------------------------------



 



  1.17   “Indemnified Party” shall have the meaning set forth in Section 8.3
hereof.     1.18   “Indemnifying Party” shall have the meaning set forth in
Section 8.3 hereof.     1.19   “Initial Term” shall have the meaning set forth
in Section 7.1 hereof.     1.20   “Intellectual Property” shall mean all
intellectual property owned by, or licensed to a Party including, without
limitation, patents, patent applications, continuations-in-part, divisionals,
trade secrets, know-how, copyrights, trade names, trademarks, and trade dress.  
  1.21   “Law” shall mean any local, state or federal rule, regulation, statute
or law relevant to the manufacture, distribution and/or sale of the Product, and
to any other matters set forth herein.     1.22   “Losses” shall mean any
liabilities, damages, costs or expenses, including reasonable attorneys’ fees,
incurred by any Party that arise from any claim, lawsuit or other action by a
Third Party.     1.23   “Marketing Allowance” shall mean [***] percent of gross
sales, except that for sales made by Anda, Inc., an Affiliate of ANDRX LLC, Anda
Pharmaceuticals Inc., an Affiliate of ANDRX LLC, and Valmed Pharmaceutical,
Inc., an affiliate of ANDRX, doing business under the names Value in
Pharmaceuticals or V.I.P. (collectively, “ANDRX Distribution Affiliate”), the
Marketing Allowance shall be [***] percent of gross sales. Notwithstanding the
foregoing, the [***]% Marketing Allowance on sales through an ANDRX Distribution
Affiliate shall not be applicable to any sales to large warehousing chains,
managed care organizations, wholesalers and distributors and shall apply only to
sales to independent pharmacies, buying

 
[***] Confidential Treatment Requested.

4



--------------------------------------------------------------------------------



 



      groups, nonwarehousing chains and physicians. Exhibit B to this Agreement
provides a specific (but not exclusive) list of accounts that shall not receive
the [***]% Marketing Allowance.     1.24   “MSDS” shall have the meaning set
forth in Section 5.1 hereof.     1.25   “NDA” shall mean the PFIZER New Drug
Application, and any supplements thereto, relating to Glucotrol XL® in 10 mg
dosage strength, 5 mg dosage strength or 2.5 mg dosage strength, as applicable.
    1.26   Net Sales” shall mean the gross amount invoiced to Third Parties for
the Product for product received by Third Parties in the Territory, less
provisions for:

  (a)   reasonable and customary trade discounts, promotional allowances, cash
discounts, customer refunds and credits, returns, customer and government
rebates and any other similar allowances which effectively reduce the net
selling price;     (b)   actual chargebacks, retroactive price or shelf stock
adjustments and price equalizations; and     (c)   the Marketing Allowance.

Such amounts will be determined in accordance with GAAP, except for the
treatment of (b) above, which shall be treated on a cash basis.

  1.27   “Party” or “Parties” shall mean ANDRX or PFIZER, or both of them,
depending upon the context in which such word may appear.

 
[***] Confidential Treatment Requested.

5



--------------------------------------------------------------------------------



 



  1.28   “Person” means a natural person, a corporation, a partnership, a trust,
a joint venture, a limited liability company, any governmental authority or any
other entity or organization.     1.29   “Pfizer” shall have the meaning set
forth in the first sentence hereof.     1.30   “PFIZER Activities” shall have
the meaning set forth in Section 8.2 hereof.     1.31   “Product” or “Products”
shall mean PFIZER’S NDA extended-release glipizide pharmaceutical product, in
2.5 mg, 5mg and 10 mg dosage strengths. Products shall not mean any product sold
by PFIZER under the trademark Glucotrol® or Glucotrol XL® or any ANDRX ANDA
products.     1.32   “Reporting Period” shall mean a three-month period
corresponding to a Calendar Quarter.     1.33   “Settlement Agreement” shall
mean the Agreement dated as of September 4, 2003 by and among PFIZER, ALZA
CORPORATION, ANDRX CORPORATION, ANDRX PHARMACEUTICALS, INC. and ANDRX
PHARMACEUTICALS, LLC, which provides that the Parties shall enter into this
Agreement.     1.34   “Specifications” shall mean all product, regulatory,
manufacturing, quality control, and quality assurance procedures, processes,
practices, standards, instructions and specifications comprising PFIZER’s FFDCA
approval applicable to the manufacture and packaging of Products as set forth in
the NDA, and such other FDA and/or other regulatory requirements as may be
applicable.

 
[***] Confidential Treatment Requested.

6



--------------------------------------------------------------------------------



 



  1.35   “Territory” shall mean the United States of America, together with its
territories and possessions.     1.36   “Third Party” shall mean any Person that
is neither a party to this Agreement nor an Affiliate of a party to this
Agreement.     1.37   “Transfer Price” shall mean for each Product the price set
forth in Exhibit A, as may be modified by agreement of the Parties pursuant to
Paragraph 4.1 hereof.

II.   SCOPE OF AGREEMENT

  2.1   Pursuant to the terms and conditions of this Agreement, ANDRX shall
purchase from PFIZER all of its requirements of Products. PFIZER shall sell such
Products to ANDRX on a non-exclusive basis; provided, however, that PFIZER shall
sell and ANDRX shall be entitled to market, sell, promote and/or distribute
Products on an exclusive basis (except as to PFIZER’s branded Glucotrol XL®
product) for a period beginning on the Commencement Date and ending 180 days
thereafter (“Exclusivity Period”), which date shall be extended if for any
reason, including Force Majeure, PFIZER is unable to supply quantities of the
Products to ANDRX pursuant to a Firm Order by the number of days that PFIZER is
unable to supply pursuant to such Firm Order. After the expiration of the
Exclusivity Period, the Agreement will continue on a non-exclusive basis for the
remainder of its term. Notwithstanding the foregoing, if ANDRX markets any ANDRX
ANDA Product prior to the end of the Exclusivity Period, the Exclusivity Period
shall immediately terminate with respect to such ANDRX ANDA

 
[***] Confidential Treatment Requested.

7



--------------------------------------------------------------------------------



 



      Product upon the first commercial sale of such ANDRX ANDA Product to a
Third Party (as evidenced by invoices, transfer documents, shipping documents or
the like to such Third Party). It is the understanding of the Parties that after
the expiration of the Exclusivity Period, PFIZER shall have the right to sell
Products to Third Parties provided in any such case, it does not adversely
affect PFIZER’s ability to manufacture or supply the Products to ANDRX as
provided in this Agreement.     2.2   ANDRX shall not promote or distribute the
Products outside the Territory or to any purchaser, distributor or distributee
that ANDRX knows or reasonably should know, intends to utilize, resell or
redistribute the Products outside the Territory. ANDRX shall use Commercially
Reasonable Efforts to promote the Products, exercising substantially the same
diligence and adhering to substantially the same standards it employs with
respect to its other products, provided however, that ANDRX shall not be deemed
to have failed to abide by or have failed to perform in accordance with the
foregoing standard or promotional effort if (1) ANDRX is prevented from
performing or hindered in its performance of such standard by any act or
omission of PFIZER; or (2) by virtue of ANDRX’s sale or marketing of the ANDRX
ANDA Products. The exercise of a right specifically conferred by this Agreement
shall not, by itself, constitute either a failure by ANDRX to satisfy its
obligation, pursuant to this section, to use Commercially Reasonable Efforts to
promote the Products, or an act or omission by PFIZER that prevents or hinders
ANDRX from satisfying that obligation.

 
[***] Confidential Treatment Requested.

8



--------------------------------------------------------------------------------



 



  2.3   ANDRX will have the right in its sole discretion to establish the price
at which the Products will be sold to Third Parties.

III.   FORECASTS AND SUPPLY

  3.1  (a)   ANDRX shall provide PFIZER with a Firm Order for the period from
the date hereof up to and including March 31, 2004, which Firm Order shall be
attached as Schedule A. PFIZER shall supply the quantities set forth on
Schedule A for each Product in accordance with the delivery schedule set forth
therein, provided that the initial delivery date is no less than [***] days
following receipt by PFIZER of approved label copy and tablet imprinting
directions from ANDRX. PFIZER shall use Commercially Reasonable Efforts to
supply Products to ANDRX as set forth in Schedule A no later than the
Commencement Date. To the extent such Firm Order is not sufficient to meet
ANDRX’s actual requirements for any Product for such period, PFIZER shall use
its Commercially Reasonable Efforts to supply ANDRX with its requirements beyond
the amounts set forth on Schedule A. For periods after March 31, 2004, Firm
Orders shall be filled by PFIZER in accordance with the provisions of
Section 3.1(b) and (c).       (b)   Except as provided in Section 3.1(a), within
[***] after the beginning of each Calendar Quarter (commencing with the first
Calendar Quarter of 2004), ANDRX shall give to PFIZER a forecast of ANDRX’s
estimated quarterly requirements of the Products for the following [***]. [***]
forecast delivered to PFIZER pursuant to the preceding sentence shall represent
ANDRX’s reasonable estimates of the quantity of the Products

 
[***] Confidential Treatment Requested.

9



--------------------------------------------------------------------------------



 



      that ANDRX will require during [***] to which such forecast applies, and
the forecast of its requirements of the Products during the first quarter of
such [***] period shall be reflected in a Firm Order accompanying such forecast.
    (c)   Notwithstanding the foregoing, except as provided for below, any Firm
Order (except for the first Firm Order), for any Product placed for a Calendar
Quarter in accordance with Section 3.1(b) shall be between [***] of the most
recent forecast estimated quantity for such Product for such Calendar Quarter
provided by ANDRX to PFIZER in accordance with this Section 3.1, except that
Firm Orders shall not be required to be between [***] of the most recent
forecast in any Calendar Quarter in which a new generic glipizide extended
release product enters the market. If requested by ANDRX, PFIZER shall use its
Commercially Reasonable Efforts to supply an amount exceeding [***] of the most
recent forecast estimated quantity for a Product.     (d)   PFIZER shall
promptly notify ANDRX in writing if at any time PFIZER has reason to believe
that PFIZER will not be able to fill at [***] of a Firm Order for any Product in
accordance with the delivery schedule specified therein by ANDRX and pursuant to
the terms and conditions of this Agreement. PFIZER shall deliver Product to
ANDRX pursuant to each Firm Order no more than [***] after ANDRX’s requested
delivery date, provided that such Firm Orders are delivered to PFIZER at [***]
to ANDRX’s requested delivery date.

 
[***] Confidential Treatment Requested.

10



--------------------------------------------------------------------------------



 



  (e)   During any period in which PFIZER does not or cannot for any reason
supply all of ANDRX’s requirements of the Products pursuant to a Firm Order,
then PFIZER will supply ANDRX on a [***] before producing Products for any Third
Party or for its own branded Glucotrol XL® product or generic Product. [***]    
(f)   In the event ANDRX intends to manufacture and/or market any of the ANDRX
ANDA Products, it shall have the right to do so without terminating this
Agreement. In such event, ANDRX shall give PFIZER [***] prior written notice of
its intention to do so. Upon the effective date of such written notice, PFIZER
shall be relieved of its obligations to manufacture and supply Products for
ANDRX, other than the fulfillment of Firm Orders. ANDRX will remain obligated to
purchase previously provided Firm Orders. If ANDRX ceases providing Firm Orders
to PFIZER and then later wishes to resume purchase of any of the Products
pursuant to this Agreement, PFIZER and ANDRX will discuss in good faith the
feasibility of such request. If PFIZER determines, in its sole discretion, that
it has the resources and capacity to accommodate ANDRX’s request, then ANDRX
shall provide PFIZER with a new Firm Order for such Products with a delivery
date [***] from receipt by PFIZER of the Firm Order.     (g)   All forecasts to
be provided or delivered by ANDRX to PFIZER pursuant to this Section 3.1 shall
be in writing.

 
[***] Confidential Treatment Requested.

11



--------------------------------------------------------------------------------



 



  3.2   PFIZER agrees to accept all Firm Orders submitted in accordance with and
on the terms set forth in this Agreement. No terms and conditions contained in
any Firm Order, acknowledgment, invoice, bill of lading, acceptance or other
preprinted form issued by either Party shall be effective to the extent they are
inconsistent with or modify the terms and conditions contained herein.     3.3  
All Products sold pursuant to this Agreement shall be delivered FCA (INCOTERMS
2000) [***]. ANDRX shall bear the cost of shipping and insurance.     3.4  
PFIZER will manufacture, package, label, store, and ship the Products in
accordance with Specifications set forth in the NDA for such Product as such NDA
may be amended from time to time, and, as to tablet printing designation and
label copy, in accordance with ANDRX’s reasonable instructions to PFIZER. ANDRX
shall be promptly and fully advised of any new instructions or specifications
required by the FDA or the FFDCA. In the event that PFIZER cannot reasonably
manufacture Products in accordance with ANDRX’s instructions and Specifications,
PFIZER shall promptly so advise ANDRX.

IV.   PAYMENTS AND REPORTS

  4.1  (a)    ANDRX shall remit payment for shipments of Products sent by PFIZER
to ANDRX in U.S. dollars [***]. The invoice shall reflect the Transfer Price on
date of shipment by PFIZER for each Product. The Transfer Price for the first
twelve (12) month period for each Product is set forth on Exhibit A attached
hereto. [***] prior to the end of the initial twelve (12)

 
[***] Confidential Treatment Requested.

12



--------------------------------------------------------------------------------



 



      month period and each twelve (12) month period thereafter, ANDRX and
PFIZER agree to discuss in good faith the establishment of a new Transfer Price.
Additionally, either party may request a new Transfer Price from time to time
for good cause or, in any case, if the Reconciliation Statement (defined in
4.2(a) below) reflects a discrepancy of [***] or greater, then the Parties shall
adjust the Transfer Price in an amount which the Parties determine in good faith
reflects an appropriate Transfer Price based upon then existing market
conditions.     (b)    If, in any Reporting Period, the Net Sales price per
bottle, multiplied by [***], is less than the amounts set forth below, the
parties will discuss in good faith any amendments to the Agreement necessary to
make the Agreement economically viable for both parties

10 mg Product — price per bottle (100) [***]
(500) [***]
5 mg Product — price per bottle (100) [***]
(500) [***]
2.5 mg Product — price per bottle (30) [***]

  4.2  (a)   Within [***] of the end of each Reporting Period, ANDRX will
determine the quantity of each Product sold by ANDRX during the Reporting
Period, and the corresponding Net Sales and aggregate Transfer Price associated
with the units of Products sold by ANDRX during the Reporting Period and provide
such information to PFIZER (“Reconciliation Statement”). Additionally, ANDRX
will provide PFIZER with ending inventory quantities for each Product as of the
end of each Reporting Period.

 
[***] Confidential Treatment Requested.

13



--------------------------------------------------------------------------------



 



  (b)   In the event that [***] of Net Sales for all Products for such Reporting
Period is in excess of the corresponding aggregate Transfer Price for Products
sold in the Reporting Period, ANDRX shall pay to PFIZER the amount of such
excess. Such payment by ANDRX shall be made within [***] after delivery of the
Reconciliation Statement to PFIZER.     (c)   In the event that the
corresponding aggregate Transfer Price for all such Products in such Reporting
Period is in excess of [***] of the Net Sales for all Products for such
Reporting Period, either (1) ANDRX shall pay to PFIZER [***] of the Net Sales
for all Products sold by ANDRX during such Reporting Period as reflected in the
Reconciliation Statement in lieu of the Transfer Price or (2) if all or any part
of the Transfer Price was previously paid by ANDRX, PFIZER shall pay to ANDRX
the amount by which the Net Sales for all Products sold by ANDRX during such
Reporting Period, as reflected in the Reconciliation Statement, exceeds the
Transfer Price. In the case of overpayments described in (2) above, PFIZER shall
make such payment to ANDRX within [***] of the delivery of the Reconciliation
Statement to PFIZER.     (d)   ANDRX shall keep complete and accurate books and
records setting forth gross sales, Net Sales, aggregate Transfer Price, and
amounts payable to PFIZER hereunder. ANDRX shall permit PFIZER at PFIZER’s
expense, by independent certified public accountants employed by PFIZER and
acceptable to ANDRX, to examine such books and records at any reasonable time,
[***] following the rendering of the reports, accountings

 
[***] Confidential Treatment Requested.

14



--------------------------------------------------------------------------------



 



      and payments that are the subject of the examination. As a condition to
such examination, such independent accountants shall execute a written
agreement, reasonably satisfactory to ANDRX, obligating such accountants to
maintain in confidence all information disclosed to such accountants during the
examination and all information generated by such accountants pursuant to the
examination. Such accountants shall not disclose to PFIZER any of ANDRX’s cost
data. Notwithstanding the foregoing, such accountants shall be permitted to
issue a written statement to PFIZER and ANDRX to the effect that they have
reviewed the books and records of ANDRX and either (a) that the amounts of the
payments made to PFIZER are in conformity with the books and records and the
applicable provisions of this Agreement, or (b) that adjustments of specified
amounts should be made.     (e)   If ANDRX and PFIZER are unable to agree upon
any amount payable to either party under this Agreement, then they agree to
retain a mutually acceptable independent certified public accounting firm, from
among the then five (5) largest independent public accounting firms practicing
in the Territory, to review the relevant books and records and to submit to the
parties its written determination as to the amount in dispute and the basis for
its determination. The determination by the independent accounting firm will be
binding on the parties absent manifest error. Each party shall pay one-half of
the fees and expenses of the independent accounting firm for such determination.
If any such examination shows any underpayment

 
[***] Confidential Treatment Requested.

15



--------------------------------------------------------------------------------



 



      or overpayment, a correcting payment or refund shall be made within [***]
days after receipt of such written statement.

V.   PRODUCT TESTING/INSPECTION

  5.1   PFIZER shall perform quality assurance testing with respect to the
Products sold hereunder, including stability testing, so that the Products
conform with the Specifications. PFIZER shall provide to ANDRX a certificate for
the Product describing the Product, product number, lot number and expiration
date, the physical, chemical, biological or other testing results and
specifications relating to the Product and certifying that the Product meets the
Specifications to ANDRX in the form of a Certificate of Analysis (hereinafter
“COA”). PFIZER will also provide ANDRX with Material Safety Data Sheets
(hereinafter “MSDS”) as required for the Products, and updates of same as
necessary. ANDRX will permit PFIZER’s personnel, upon reasonable notice, to
visit at reasonable intervals, and for reasonable durations during regular
business hours, any ANDRX facility used for the storage and distribution of the
Products and will allow such personnel to review and make copies of any relevant
records in connection therewith.     5.2   ANDRX shall have a period of [***]
from the later of (a) the date of ANDRX’s receipt of the Products in accordance
with Section 3.4 hereof, or (b) the date of ANDRX’s receipt of the COA’s
applicable to such Product, to inspect any shipment of a Product to determine
whether such shipment conforms to the Specifications. If ANDRX determines that a
Product does not conform to the Specifications, it shall notify PFIZER,
immediately, if

 
[***] Confidential Treatment Requested.

16



--------------------------------------------------------------------------------



 



      possible, but no later than [***] after determining a Product doesn’t
conform to the Specifications. ANDRX’s failure to notify PFIZER within the
stipulated period will be deemed, for purposes of this Agreement, as ANDRX’s
acceptance of such shipment and shall constitute a waiver of any claims ANDRX
may have against PFIZER with respect to such shipment subject, however, to
ANDRX’s right to reject such Product for latent defects discovered by ANDRX or
ANDRX’s customer(s) after such stipulated period has expired. If PFIZER agrees
that a Product does not conform to the Specifications, ANDRX shall return the
non-conforming Product to PFIZER, at a location designated by PFIZER and at
PFIZER’s expense. PFIZER, at no expense to ANDRX, shall use Commercially
Reasonable Efforts to replace any non-conforming Product within the shortest
possible time.     5.3   In the event PFIZER does not agree with ANDRX’s
determination that a Product fails to meet Specifications, the Parties shall, in
good faith, attempt to resolve such dispute. In the event the Parties cannot
resolve said dispute among themselves they may submit the matter to an
independent Third Party testing laboratory agreeable to both ANDRX and PFIZER
for a binding opinion. The expenses of obtaining the binding opinion shall be
equally shared by ANDRX and PFIZER. In the event that the Parties do not agree
to submit the dispute to a testing laboratory, the Parties shall remain free to
pursue any legal, equitable or administrative remedies to which they may be
entitled.

 
[***] Confidential Treatment Requested.

17



--------------------------------------------------------------------------------



 



VI.   REGULATORY AND MEDICAL INQUIRY

  6.1   PFIZER shall remain responsible for maintaining and fulfilling all
regulatory requirements in the Territory with respect to a Product that are
imposed by Law upon PFIZER as the manufacturer of the Product and the holder of
the NDA in connection therewith. ANDRX shall be responsible for obtaining,
maintaining and fulfilling all regulatory requirements in the Territory with
respect to a Product that are imposed by Law upon ANDRX in connection with
ANDRX’s marketing, distribution and sale of such Product. Each Party will, on a
timely basis, provide the other Party with all information that such Party has
that the other Party does not have that is reasonably necessary and relevant to
either Party’s obligations in fulfilling such requirements. ANDRX and PFIZER
shall cooperate, to the fullest extent, to ensure that the Parties comply with
such regulatory requirements, including but not limited to the prompt reporting
of adverse drug experience information and other post-marketing reports as are
required to be filed with the FDA or its equivalent; provided, however, that
this provision shall not be interpreted to require PFIZER to disclose to ANDRX
any Intellectual Property owned by any Third Party, regardless of whether PFIZER
has access to such Intellectual Property. ANDRX shall submit to PFIZER all
complaints, adverse drug experience reports and other medical inquiries
associated with a Product within [***] of ANDRX’s receipt of such reports.
PFIZER will be responsible for fulfilling any regulatory requirements with
respect to such events, including but not limited to the filing of all Form FD
2253’s, and will make any necessary

 
[***] Confidential Treatment Requested.

18



--------------------------------------------------------------------------------



 



      contact with the FDA regarding the subject matter of same. The Parties
will cooperate in good faith to develop a procedure for handling adverse drug
experience reports.     6.2   In the event ANDRX or PFIZER shall be required or
requested by any governmental authority (or shall voluntarily decide) to recall
a Product because such Product may violate any Laws or for any other reason, the
Parties shall cooperate fully with one another in connection with any recall.
The Parties agree that if either Party reasonably believes a voluntary recall is
necessary, the other Party shall not object to such recall. If a recall is due
to PFIZER’s negligence, willful misconduct or breach of this Agreement, PFIZER
shall reimburse ANDRX for the Transfer Price paid by ANDRX for such recalled
Product, all of the reasonable costs and expenses actually incurred by ANDRX in
connection with the recall, including, but not limited to, the costs of
retrieving Products already delivered to customers, the costs and expenses ANDRX
is required to pay for notification, shipping and handling charges, and such
other costs as may be reasonably related to the recall. If a recall is due to
ANDRX’s negligence, willful misconduct or breach of this Agreement, ANDRX shall
remain responsible for the Transfer Price for the recalled Product and shall
reimburse PFIZER for all the reasonable costs and expenses described above
actually incurred by PFIZER in connection with such recall including
administration of the recall and such other actual costs as may be reasonably
related to the recall. If a recall results from a cause other than the
negligence, willful misconduct or breach of this

 
[***] Confidential Treatment Requested.

19



--------------------------------------------------------------------------------



 



      Agreement of or by ANDRX or PFIZER, the Parties shall share all costs of
the recall, including the Transfer Price in the following percentage, PFIZER
[***] and ANDRX [***] Prior to any reimbursements pursuant to this Section, the
Party claiming any reimbursement shall provide the other Party with reasonably
acceptable documentation of all reimbursable costs and expenses. Neither party
shall be liable to the other for consequential damages or lost profits.     6.3
  ANDRX shall be responsible for filing and maintaining all documentation and
other information as required by each and every state and locality (hereinafter
“State”) for the purpose of listing each Product on each such State’s formulary
or other similar authority, and for obtaining such other approvals as may be
necessary to sell such Products in the Territory. PFIZER shall provide ANDRX
with such assistance as reasonably necessary to obtain such listings including
taking such steps on ANDRX’s behalf as may be required under any State’s laws,
regulations or procedures. ANDRX will pay Medicaid and other applicable rebates
required by law or contract.     6.4   Notwithstanding anything to the contrary
set forth elsewhere herein, ANDRX shall have the right, without PFIZER’s prior
approval, to promote and publicize the Products in its customary fashion, and
may publicize such information about the Products as it usually and customarily
provides for its own products utilizing its usual and customary channels of
communication, and its standard forms, which may be revised from time to time.
PFIZER shall not distribute any promotional materials that relate to ANDRX
without the

 
[***] Confidential Treatment Requested.

20



--------------------------------------------------------------------------------



 



      prior written consent of ANDRX. ANDRX will not use the PFIZER name or any
PFIZER trademark without PFIZER’s prior written consent.

VII.   TERM AND TERMINATION

  7.1   The term of this Agreement shall begin on the Commencement Date and
shall terminate on the fifth anniversary of the Commencement Date (the “Initial
Term”); provided, however, that, subject to the succeeding sentence, the Parties
may extend this Agreement for up to two additional terms of two years each on
the same terms and conditions by mutual written consent of the Parties. At any
time after the expiration of the Initial Term, either party may terminate this
Agreement upon [***] advance written notice.

  7.2   (a) If either Party shall at any time materially fail to abide by or
fail to perform in accordance with any of the material provisions of this
Agreement, the other Party shall have the right to terminate this Agreement upon
[***] days’ notice to the allegedly defaulting Party specifying the default
complained of, setting forth the underlying reasons for its belief a default has
occurred and the remedy sought. The Party allegedly in default may cure the
asserted breach or file a lawsuit within the notice period; provided, however,
that before a Party shall be entitled to file a lawsuit, the parties shall meet
and in good faith attempt to resolve the dispute. If a lawsuit is filed, the
Agreement shall continue in full force and effect as if the alleged breach had
not occurred, pending the outcome of such litigation.

 
[***] Confidential Treatment Requested.

21



--------------------------------------------------------------------------------



 



  (b)   If either Party (i) institutes or has instituted against it any
insolvency, receivership, bankruptcy or other proceedings for the settlement of
that Party’s debts, and such proceedings are not dismissed within [***],
(ii) makes an assignment for the benefit of creditors, or (iii) dissolves or
ceases to do business, the other Party may terminate this Agreement without
notice.

  7.3   This Agreement shall be subject to immediate termination by either Party
in the event the manufacture, distribution or sale of any Product would
materially contravene any applicable Law or administrative order; provided,
however, no termination shall occur if the manufacture, distribution or sale of
such Product can be brought into compliance with such Law within a reasonable
period of time following the notice of non-compliance or violation.     7.4  
Termination of this Agreement for any reason shall be without prejudice to:

  (a)   PFIZER’s right to receive all payments due from ANDRX as of the
effective date of such termination, if any;     (b)   ANDRX’s right to sell such
Product remaining in its inventory; and     (c)   Any other legal, equitable, or
administrative remedies as to which a Party is or may become entitled.

VIII.   INDEMNIFICATION AND INSURANCE

  8.1   ANDRX shall defend, indemnify and hold harmless PFIZER, its Affiliates
and the respective officers, directors, agents and employees of each from and
against any Losses resulting from or arising out of ANDRX’s storage, handling,
marketing, promotion, distribution, and/or delivery of the Products,

 
[***] Confidential Treatment Requested.

22



--------------------------------------------------------------------------------



 



      the execution by ANDRX of this Agreement, the performance or breach by
ANDRX of its representations, warranties or obligations under this Agreement or
the negligence or willful misconduct of ANDRX, its employees or its agents
(collectively “ANDRX Activities”), except to the extent such Losses result from
PFIZER Activities (as defined in Section 8.2).     8.2   PFIZER shall defend,
indemnify and hold harmless ANDRX, its Affiliates and the respective officers,
directors, agents and employees of each from and against any Losses resulting
from or arising out of PFIZER’s design, manufacturing, testing, packaging,
storage, handling, and labeling (other than labeling at ANDRX’s request) of the
Products, the execution by PFIZER of this Agreement, the performance or breach
by PFIZER of its representations, warranties or obligations under this
Agreement, or the negligence or willful misconduct of PFIZER, its employees or
its agents (collectively “PFIZER Activities”), except to the extent such Losses
result from ANDRX Activities (as defined in Section 8.1).     8.3   A Party
seeking indemnification (“Indemnified Party”) shall notify, in writing, the
other Party or Parties (“Indemnifying Party”) within [***] days of the assertion
of any claim or discovery of any fact upon which the Indemnified Party intends
to base a claim for indemnification. An Indemnified Party’s failure to so notify
the Indemnifying Party shall not, however, relieve such Indemnifying Party from
any liability under this Agreement to the Indemnified Party with respect to such
claim except to the extent that such Indemnifying Party is actually denied,
during the period of delay in notice, the

 
[***] Confidential Treatment Requested.

23



--------------------------------------------------------------------------------



 



      opportunity to remedy or otherwise mitigate the event or activity(ies)
giving rise to the claim for indemnification and thereby suffers or otherwise
incurs additional liquidated or other readily quantifiable damages as a result
of such failure. The Indemnifying Party, while reserving the right to contest
its obligations to indemnify hereunder, shall be responsible for the defense of
any claim, demand, lawsuit or other proceeding in which the allegations, if
proved, would trigger the Indemnifying Party’s obligations under Section 8.1 or
8.2. The Indemnified Party shall have the right at its own expense to
participate jointly with the Indemnifying Party in the defense of any such
claim, demand, lawsuit or other proceeding, but the Indemnifying Party shall
have the right to settle, try or otherwise dispose of or handle such claim,
demand, lawsuit or other proceeding on such terms as the Indemnifying Party
shall deem appropriate, subject to any reasonable objection of the Indemnified
Party. Any settlement agreed to by the Indemnifying Party over the objection of
the Indemnified Party may provide only monetary relief and may not include any
admission of liability.     8.4   Each Party will provide each other Party with
evidence of insurance reflecting the comprehensive general liability and
products liability programs each has in effect and name the other Party as an
additional insured with respect to sale of the Products.

IX.   CONFIDENTIAL INFORMATION

  9.1   Confidential information is any information relating to the business or
business plans of a Party including, without limitation, know-how, formulas,

 
[***] Confidential Treatment Requested.

24



--------------------------------------------------------------------------------



 



      trade secrets, clinical or non-clinical data, processes, specifications,
suppliers or customers (“Confidential Information”). Except as provided below
and in paragraph 5 of the Settlement Agreement, during the term of this
Agreement and for five (5) years thereafter, no Party and no Affiliate of a
Party shall release to any Third Party any Confidential Information of any other
Party or any information with respect to the existence and terms of this
Agreement without the prior written consent of each other Party. Except as
(a) required by statute, ordinance, regulation or by court order, (b) necessary
or advisable in the opinion of the disclosing Party’s counsel, to comply with
any reporting or disclosure requirements of the Securities and Exchange
Commission, the New York Stock Exchange, NASDAQ or any governmental agency or
other regulatory body, (c) required pursuant to compulsory legal process,
(d) necessary for the exercise of the rights granted to the Parties under this
Agreement, or (e) appropriate, in PFIZER’s discretion, in its commercial
relationship with ALZA CORPORATION, no Party hereto will make any public
announcement or disclosure to Third Parties of this Agreement, or any of the
terms hereof, without the prior written approval of the other Parties. With
respect to disclosure permitted pursuant to clause (e) above, PFIZER shall
require, in writing, that the recipient of such information keep such
information confidential to the same extent it protects its own confidential
information. If a Party is disclosing information relating to this Agreement, or
any of the terms hereof, to comply with statutory or regulatory reporting or
disclosure or legal process requirements, such Party intending to make such

 
[***] Confidential Treatment Requested.

25



--------------------------------------------------------------------------------



 



      disclosure shall give each other Party at least [***] prior notice in
writing of the content of the intended disclosure, unless such statutory or
regulatory reporting or legal process disclosure requirements would require
earlier disclosure, in which event, the notice shall be provided as early as
practicable.

X.   REPRESENTATIONS AND WARRANTIES

  10.1   PFIZER hereby represents and warrants to ANDRX as follows:

  (a)   PFIZER is a corporation duly organized and validly existing under the
laws of the State of Delaware;     (b)   PFIZER has the requisite corporate
authority to execute and deliver this agreement and to perform its obligations
hereunder;     (c)   Any Product delivered by PFIZER to ANDRX shall, at the time
of shipment have been manufactured, packaged, stored and shipped by PFIZER in
conformity with cGMPs, Specifications, and any other applicable Laws, and shall
not be adulterated, misbranded or otherwise violative of the FFDCA or other
applicable Laws;     (d)   The execution and performance of PFIZER’s obligations
hereunder, are not and will not be in violation of or in conflict with any
material obligation it may have to any Third Party;     (e)   PFIZER is not
debarred and PFIZER has not and will not use in any capacity the services of any
person debarred under subsection 306(a) or (b) of the Generic Drug Enforcement
Act of 1992. If at any time this representation and warranty is no longer
accurate, PFIZER shall immediately notify ANDRX of such fact; and

 
[***] Confidential Treatment Requested.

26



--------------------------------------------------------------------------------



 



  (f)   PFIZER has and will maintain throughout the term of this Agreement all
permits, licenses, registrations and other forms of governmental authorization
and approval as required by Law in order for PFIZER to execute and deliver this
Agreement and to perform its obligations hereunder in accordance with all
applicable Laws.

  10.2   ANDRX hereby represents and warrants to PFIZER as follows:

  (a)   ANDRX is a corporation duly organized and in good standing under its
jurisdiction of organization.     (b)   ANDRX has the requisite corporate
authority to execute and deliver this Agreement and to perform its obligations
hereunder;     (c)   The execution and performance of ANDRX obligations
hereunder, are not and will not be in violation of or in conflict with any
material obligations it may have to any Third Party;     (d)   ANDRX is not
debarred, and ANDRX has not and will not use in any capacity the services of any
person debarred, under subsections 306(a) or (b) of the Generic Drug Enforcement
Act of 1992. If at any time this representation and warranty is no longer
accurate, ANDRX shall immediately notify PFIZER of such fact; and     (e)  
ANDRX has and will maintain throughout the term of this Agreement all permits,
licenses, registrations and other forms of governmental authorization and
approval as required by Law in order for ANDRX to execute and deliver this
Agreement and to perform its obligations hereunder in accordance with all
applicable Laws.

 
[***] Confidential Treatment Requested.

27



--------------------------------------------------------------------------------



 



  10.3   ANDRX and PFIZER, in performing their respective obligations hereunder,
shall comply in all material respects with all applicable Laws. In the event
PFIZER receives notice of an inspection or other notification by a governmental
entity, including FDA, directly relating to the Product, ANDRX promotional
materials or other matters within the scope of this Agreement, PFIZER shall
notify ANDRX as soon as practicable, and provide to ANDRX, within [***], copies
of all relevant documents, including FDA Forms 482, 483 warning letters and
other correspondence and notifications, as ANDRX may reasonably request. ANDRX
and PFIZER agree to cooperate with each other during any inspection,
investigation or other inquiry by FDA or any other governmental entity,
including providing information and/or documentation, as requested by FDA or
other governmental entity.

XI.   NOTICES

  11.1   Any notices or reports required or permitted under this Agreement shall
be deemed to have been given for all purposes if mailed by first class certified
or registered mail, by overnight delivery service with mailed confirmation of
receipt or transmitted electronically by facsimile with mailed confirmation copy
to the following address of such Party:

             
For ANDRX:
Scott Lodin, Esq.
General Counsel

    Andrx Corporation
4955 Orange Drive
Davie, FL 33314
Attn: Office of the General Counsel
Facsimile No.: (954) 585-1723    

 
[***] Confidential Treatment Requested.

28



--------------------------------------------------------------------------------



 



             
For PFIZER:
    Pfizer Inc. 235 East 42nd Street New York, New York
10017-5755 Attn: General Counsel — U.S.
Pharmaceuticals
Facsimile No.: (212) 573-1445    

      or to such other addresses as shall have been subsequently furnished by
written notice to the other Parties.

XII.   GOVERNING LAW AND PARTIES BOUND

  12.1   The validity and interpretation of this Agreement and the legal
relations of the Parties to it shall be governed by the internal laws, and not
the law of conflicts, of the State of New York. The parties acknowledge and
agree not to contest that the courts of the State of New York have personal
jurisdiction over them with respect to any action that may be taken hereunder,
and venue shall lie in such courts as to any such action.     12.2   This
Agreement shall be binding upon and inure to the benefit of the Parties and
their successors and assigns. This Agreement and the rights granted herein may
not be assigned by any Party without the prior written consent of the other
Parties except to an Affiliate or to a successor or assignee of all or
substantially all of one Party’s pharmaceutical business or assets.

XIII.   FORCE MAJEURE

  13.1   No Party shall be liable to another for its failure to perform any of
its obligations hereunder caused by contingencies beyond its control, including

 
[***] Confidential Treatment Requested.

29



--------------------------------------------------------------------------------



 



      acts of God, fire, flood, wars, acts of terrorism, sabotage, strike and
government actions (other than actions prohibiting the sale of the Products
resulting from PFIZER’s failure to supply Products in compliance with the
Specifications or cGMPs (i.e., failure to comply with 21 C.F.R. Parts 210 and
211) or otherwise resulting from PFIZER’s failure to comply with any applicable
requirement of Law). Any Party asserting its inability to perform any obligation
hereunder for any such contingency shall promptly notify the other Party of the
existence of any such contingency and shall use its Commercially Reasonable
Efforts to re-commence its performance of such obligation a soon as commercially
practicable.

XIV.   NO ORAL MODIFICATIONS

  14.1   No change, modification, amendment or waiver of any obligation, term or
provision contained herein shall be valid or enforceable unless same is reduced
to writing and signed by a duly authorized representative of each of the Parties
to be bound hereby.

XV.   INDEPENDENT CONTRACTORS

  15.1   This Agreement shall not constitute or give rise to any
employer-employee, agency, partnership or joint venture relationship among or
between the Parties, and each Party’s performance hereunder is that of a
separate, independent entity.

XVI.   NO IMPLIED RIGHTS

  16.1   Nothing in this Agreement shall be deemed or implied to be the grant by
one Party to any other of any right, title or interest in the Product,
Intellectual

 
[***] Confidential Treatment Requested.

30



--------------------------------------------------------------------------------



 



      Property or any other proprietary right of any other Party except as is
expressly provided for herein.

XVII.   SEVERABILITY

  17.1   To the extent any provision or term set forth herein is or becomes
unenforceable by operation of Law, such unenforceability shall not affect the
remaining provisions of this Agreement. The Parties agree to renegotiate in good
faith any provision or term held to be unenforceable and to be bound by the
mutually agreed substitute provision.

XVIII.   MODIFICATION BY OPERATION OF LAW

  18.1   If any of the terms or provisions of this Agreement are in or come into
conflict with any applicable Law within the Territory then such term or
provision shall be deemed inoperative to the extent it may conflict therewith
and shall be deemed to be modified to conform with such Law unless such
modification would render the affected provision inconsistent with or contrary
to the intent of the Parties. However, in the event the terms and conditions of
this Agreement are materially altered as a result of this subsection, the
Parties shall in good faith attempt to renegotiate said terms and conditions to
resolve any disputes related thereto.

XIX.   CAPTIONS

  19.1   Article and section headings are provided for convenience only and are
not to be used in construing the intent of the Parties.

XX.   SURVIVORSHIP

 
[***] Confidential Treatment Requested.

31



--------------------------------------------------------------------------------



 



  20.1   The provisions of Sections 6.l, 7.4, 8.1, 8.2, 8.3, and Articles IV,
IX, XI, XII, and XX survive any expiration or termination of this Agreement.

XXI.   ENTIRE AGREEMENT

  21.1   This Agreement, including the Exhibits attached hereto, contains the
entire agreement among the Parties relating to the matters described herein and
supersedes all prior drafts or understandings.

 
[***] Confidential Treatment Requested.

32



--------------------------------------------------------------------------------



 



XXII.   WAIVER

  22.1   The waiver by any Party to this Agreement of a breach of any provision
set forth herein or of any right contained herein shall not operate as or be
construed as a continuing waiver or a waiver of any subsequent breach or right
granted herein.

XXIII.   SINGULAR AND PLURAL

  23.1   The singular form of any noun or pronoun shall include the plural when
the context in which such a word is used is such that it is apparent the
singular is intended to include the plural or vice versa.

XXIV.   COUNTERPARTS

  24.1   This Agreement may be executed in counterparts each of which is to be
considered an original and taken together as one and the same document.

XXV.   DOCUMENT PREPARATION

  25.1   The Parties acknowledge that this Agreement is a product of
negotiations and that no inference should be drawn regarding the drafting or
preparation of this document.

 
[***] Confidential Treatment Requested.

33



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
in duplicate by their duly authorized representatives in the places provided
below:

     
ANDRX PHARMACEUTICALS, INC.
  PFIZER INC.
 
   
By: /s/ Scott Lodin
  By:
 
   
Name: Scott Lodin
  Name:
 
   
Title: E.V.P. and General Counsel
  Title:
 
   

34